        CASE 0:19-cv-01599-JNE-DTS Document 1 Filed 06/18/19 Page 1 of 5



                         UN ITE D S TA TE S D IS TRIC T C O URT
                             D IS TRIC T O F M IN N E S O TA



 IN RE :B airH u ggerForced A irW arming         M D L N o.15-2666 (J
                                                                    N E /FL N )
 P rod u cts L iability L itigation


 P L A IN TIFF                                   M A S TE R S H O RT FO RM
                                                 C O M P L A IN T A N D JURY TRIA L
 GL A D Y S F.JA C KS O N                        D EM A ND

 V S.

 3M C O M P A N Y A N D A RIZ A N T
 H E A L TH C A RE ,IN C .




        1.    P laintiff,Glad ys F.J
                                   ackson,states and brings this civilaction in M D L N o.

15-2666,entitled In Re: Bair Hugger Forced Air Warming Products Liability Litigation.

P laintiff is filingthis ShortForm C omplaintas permitted byP retrialO rd er#8 of this C ou rt.


                      P A RTIE S ,JURIS D IC TIO N A N D V E N UE

        2.    P laintiff,Glad ys F.J
                                   ackson,is aresid entand citizen of the State of Florid a

and claims d amages as setforthbelow.

        3.    J
              u risd iction is properbased u pon d iversity of C itizenship.

        4.    P roperV enu e:The D istrictC ou rtin whichremand trialis properand where

this C omplaintwou ld have bee n filed abse ntthe d ire ctfiling ord e rby this C ou rt

is the M id d le D istrictof Florid a.

        5.    P laintiff brings this action on behalf of herself.
       CASE 0:19-cv-01599-JNE-DTS Document 1 Filed 06/18/19 Page 2 of 5



                               FA C TUA L A L L E GA TIO N S

       6.      O n orabou tJ
                           u ly18 ,20 12,P laintiff u nd erwentsu rgeryd u ringwhichthe B air

H u gger Forced A ir W arming system (hereinafter “B air H u gger”
                                                                 ) was u sed d u ring the

cou rse and scope of herrighttotalhiparthroplasty (“TH A ”
                                                         )revision atFlorid aH ospital

C arrollwood ,in Tampa,Florid a,by D r.Steven T.L yons.

       7.      C ontaminants introd u ced into P laintiff’s open su rgicalwou nd as ad irectand

prox imate resu ltof u se of the B airH u ggerd u ringthe su bjectsu rgery resu lted in P laintiff

d eveloping a periprosthetic jointinfection (“P J
                                                I”),also known as ad eep jointinfection

(“D J
    I”).The P athogen was notid entified .

       8.      A s a resu ltof P laintiff’s infection cau sed by the B air H u gger,P laintiff

u nd erwentan irrigation and d ebrid ementproced u re on J
                                                         u ly 20 ,20 12,atFlorid aH ospital

C arrollwood ,in Tampa,Florid a,by D r.Steven T.L yons.

                           A L L E GA TIO N S A S TO IN JURIE S

       9.      (a)P laintiff claims d amages as aresu ltof:


       __X __         IN J
                         URY TO H E RSE L F/H IM SE L F


       _____          IN J
                         URY TO TH E P E RSO N RE P RE SE N TE D


       _____          W RO N GFUL D E A TH


       _____          SURV IV O RSH IP A C TIO N


       __X __         E C O N O M IC L O SS




                                                2
      CASE 0:19-cv-01599-JNE-DTS Document 1 Filed 06/18/19 Page 3 of 5



              (b)D efend ants,by theiractions orinactions,prox imately cau sed the

      inju ries to P laintiff.

  D E FE N D A N T-S P E C IFIC A L L E GA TIO N S A N D TH E O RIE S O F RE C O V E RY

      10 .    The followingclaims and allegations are asserted by P laintiff and are herein

ad opted by reference:

      __X ___                    FIRST C A USE O F A C TIO N -N E GL IGE N C E ;

      __X ___                    SE C O N D C A USE O F A C TIO N -STRIC T L IA B IL ITY ;

                      __X ___             FA IL URE TO W A RN

                      __X ___             D E FE C TIV E D E SIGN A N D M A N UFA C TURE

      __X ___                    TH IRD C A USE O F A C TIO N –B RE A C H O F E X P RE SS

                                 W A RRA N TY ;

      __X ___                    FO URTH C A USE O F A C TIO N -B RE A C H O F IM P L IE D

                                 W A RRA N TY O F M E RC H A N TB IL ITY L A W O F TH E

                                 STA TE O F FL O RID A ,FL A .S TA T.§ 67 2.
                                                                           314;

      __X ___                    FIFTH C A USE O F A C TIO N -V IO L A TIO N O F TH E

                                 M IN N E SO TA P RE V E N TIO N O F C O N SUM E R FRA UD

                                 A C T;

      __X ___                    SIX TH C A USE O F A C TIO N –V IO L A TIO N O F TH E

                                 M IN N E SO TA D E C E P TIV E TRA D E P RA C TIC E S A C T;

      __X ___                    SE V E N TH C A USE O F A C TIO N -V IO L A TIO N O F TH E

                                 M IN N E SO TA UN L A W FUL TRA D E P RA C TIC E S A C T;

      __X ___                    E IGH TH C A USE O F A C TIO N -V IO L A TIO N O F TH E

                                 M IN N E SO TA FA L SE A D V E RTISIN G A C T;
                                                   3
      CASE 0:19-cv-01599-JNE-DTS Document 1 Filed 06/18/19 Page 4 of 5



      __X ___              N IN TH C A USE O F A C TIO N -C O N SUM E R FRA UD

                           A N D /O R UN FA IR A N D D E C E P TIV E TRA D E

                           P RA C TIC E S UN D E R L A W O F TH E STA TE O F

                           FL O RID A ,FL A .S TA T.§ 50 1.
                                                          0 0 1,E T SE Q .
                                                                         ;

      __X ___              TE N TH C A USE O F A C TIO N –N E GL IGE N T

                           M ISRE P RE SE N TA TIO N ;

      __X ___              E L E V E N TH C A USE O F A C TIO N -FRA UD UL E N T

                           M ISRE P RE SE N TA TIO N ;

      __X ___              TW E L FTH C A USE O F A C TIO N –FRA UD UL E N T

                           C O N C E A L M E N T;

      __ ___               TH IRTE E N TH C A USE O F A C TIO N –L O SS O F

                           C O N SO RTIUM ;

      __X ___              FO URTE E N TH C A USE O F A C TIO N –UN J
                                                                    UST

                           E N RIC H M E N T;and

      __X ___              FIFTE E N TH C A USE O F A C TIO N –P UN ITIV E

                           D A M A GE S.

                               P RA Y E R FO R RE L IE F

W H E RE FO RE ,P laintiff prays forju d gmentagainstD efend ants as follows:

      1. Forcompensatory d amages;

      2. P re-ju d gmentand post-ju d gmentinterest;

      3. Statu tory d amages and relief of the state whose laws willgovern this action;

      4. C osts and ex penses of this litigation;

      5. Reasonable attorneys’fees and costs as provid ed by law;
                                            4
      CASE 0:19-cv-01599-JNE-DTS Document 1 Filed 06/18/19 Page 5 of 5



       6. E qu itable relief in the natu re of d isgorgement;

       7 . Restitu tion of remed y D efend ants’u nju stenrichment;

       8 . P u nitive d amages;and

       9. A llotherrelief as the C ou rtd eems necessary,ju stand proper.

                                      JURY D E M A N D

       P u rsu antto Fed eralRu le of C ivilP roced u re 38 (b),P laintiff hereby d emand s atrial

by ju ry as to allclaims in C omplaintso triable.


  D ated :J
          u ne 18 ,20 19
                                                    Respectfu lly su bmitted ,

                                                    KE N N E D Y H O D GE S ,L L P
                                                    B y:/s/D avid W .H od ges
                                                    D avid W .H od ges
                                                    d hod ges@ kenned yhod ges.    com
                                                    GabrielA .A ssaad
                                                    gassaad @ kenned yhod ges.     com
                                                    440 9 M ontrose B lvd .   ,Ste 20 0
                                                    H ou ston,TX 7 7 0 0 6
                                                    Telephone:(7 13)523-0 0 0 1
                                                    Facsimile:(7 13)523-1116

                                                    A TTO RN E Y S FO R P L A IN TIFF




                                               5
